Exhibit 10.34B


EXECUTION COPY






OMNIBUS AMENDMENT NO. 2


This OMNIBUS AMENDMENT NO. 2, dated as of July 18, 2017 (this “Amendment”), is
entered into by and among COFINA FUNDING, LLC, a Delaware limited liability
company, as seller (the “Seller”), CHS INC. (“CHS”), a Minnesota corporation, as
Servicer (in such capacity, the “Servicer”) and as an Originator, CHS CAPITAL,
LLC, as an Originator (together with CHS, the “Originators”), the CONDUIT
PURCHASERS, COMMITTED PURCHASERS and PURCHASER AGENTS set forth on the signature
pages hereto, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
administrative agent (in such capacity, the “Administrative Agent”) and U.S.
BANK NATIONAL ASSOCIATION, as custodian (the “Custodian”), and is (i) the second
amendment to the Custodian Agreement (as defined below) and (ii) the second
amendment to the Sale Agreement (as defined below).


RECITALS


A.WHEREAS, the Seller, the Administrative Agent and the Custodian have entered
into that certain Custodian Agreement, dated as of July 22, 2016 (as amended by
that certain Omnibus Amendment No. 1, dated as of February 14, 2017 (“Omnibus
Amendment No. 1”), and as further amended, restated, supplemented or otherwise
modified through the date hereof, the “Custodian Agreement”);


B.    WHEREAS, pursuant to and in accordance with Section 26 of the Custodian
Agreement, the Seller, the Administrative Agent and the Custodian desire to
amend the Custodian Agreement in certain respects as provided herein;


C.    WHEREAS, the Originators and the Seller have entered into that certain
Sale and Contribution Agreement, dated as of July 22, 2016 (as amended by
Omnibus Amendment No. 1, and as further amended, restated, supplemented or
otherwise modified through the date hereof, the “Sale Agreement” and, together
with the Custodian Agreement, the “Agreements”); and


D.    WHEREAS, pursuant to and in accordance with Section 8.1 of the Sale
Agreement, the Originators, the Seller, the Administrative Agent and the
Purchasers desire to amend the Sale Agreement in certain respects as provided
herein.


NOW, THEREFORE, based upon the above Recitals, the mutual premises and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned,
intending to be legally bound, hereby agree as follows:


SECTION 1.    Definitions and Interpretation. Each capitalized term used but not
defined herein has the meaning ascribed thereto in Appendix A to the Amended and
Restated Receivables Purchase Agreement, dated as of the date hereof (the
“RPA”), by and among the Seller, the Purchasers, the Administrative Agent and
CHS, as servicer. The rules of interpretation set forth in Appendix A to the RPA
are hereby incorporated as if fully set forth herein.
SECTION 2.    Amendments to the Custodian Agreement. The Seller, the
Administrative Agent and the Custodian hereby agree that the Custodian Agreement
is amended as follows:





--------------------------------------------------------------------------------







(a)    The first paragraph of Section 1 of the Custodian Agreement is hereby
amended and restated in its entirety to read as follows:


“Capitalized terms used but not defined herein shall have the meanings assigned
to them in that certain Amended and Restated Receivables Purchase Agreement,
dated as of July 18, 2017, among the Seller, CHS, individually and as Servicer,
the various Conduit Purchasers, Committed Purchasers and Purchaser Agents from
time to time thereto, and the Administrative Agent (as amended, restated,
modified or supplemented from time to time, the “Receivables Purchase
Agreement”).”.


(b)    The second paragraph of Section 2 of the Custodian Agreement is hereby
amended and restated in its entirety to read as follows:


“Not later than six (6) months following the Effective Date, the Seller shall
deliver or cause to be delivered and released to the Custodian the Custodian
Files pertaining to each of the Effective Date Loans identified in the Loan
Schedule annexed hereto, including, but not limited to: (i) a schedule of each
item or document in the Custodian Files, (ii) the original executed Obligor
Note, duly indorsed in blank with note transfer powers in the form attached
hereto as Exhibit 5, (iii) originals or copies (including, without limitation,
electronic copies) of each Loan Document executed in connection therewith or
related thereto, and (iv) acknowledgment copies of applicable UCC filings
against the related Obligor with respect to such Loan. Any electronic copies
delivered to the Custodian hereunder shall be held by the Custodian in
electronic form.


Not later than thirty (30) days following the date on which the Seller acquires
an interest in any Loans (other than any Effective Date Loan) pursuant to the
Sale Agreement, the Seller shall deliver or cause to be delivered and released
to the Custodian the Custodian Files pertaining to such Loans (as identified on
the Loan Schedule annexed hereto, which Loan Schedule may be updated from time
to time on the applicable Closing Date), including, but not limited to: (i) a
schedule of each item or document in the Custodian Files, (ii) the original
executed Obligor Note, duly indorsed in blank with note transfer powers in the
form attached hereto as Exhibit 5, (iii) originals or copies (including, without
limitation, electronic copies) of each Loan Document executed in connection
therewith or related thereto, and (iv) acknowledgment copies of applicable UCC
filings against the related Obligor with respect to such Loan. Any electronic
copies delivered to the Custodian hereunder shall be held by the Custodian in
electronic form.


Not later than thirty (30) days following any amendment or modification to any
Loan Document, the Seller shall deliver or cause to be delivered and released to
the Custodian such Loan Documents.”.


(c)    Section 3 of the Custodian Agreement is hereby amended by replacing the
text “Not later than 45 days following the initial Closing Date or eight (8)
Business Days following any subsequent Closing Date” where it appears therein
with the text “Not later than (x) with


2

--------------------------------------------------------------------------------





respect to Effective Date Loans, six (6) months and 5 days following the
Effective Date, and (y) with respect to any other Loans, thirty-five (35) days
following the date on which the Seller acquires an interest in such Loans
pursuant to the Sale Agreement, as applicable,” in its place.


(d)    Section 5 of the Custodian Agreement is hereby amended by replacing the
text “Not later than 50 days following the initial Closing Date or 13 Business
Days following any subsequent Closing Date” where it appears therein with the
text “Not later than (x) with respect to Effective Date Loans, six (6) months
and 5 days following the Effective Date, and (y) with respect to any other
Loans, thirty-five (35) days following the date on which the Seller acquires an
interest in such Loans pursuant to the Sale Agreement, as applicable,” in its
place.
(e)    The Custodian Agreement is hereby amended by replacing the text
“Receivables Financing Agreement” in each instance it appears therein with the
text “Receivables Purchase Agreement” in its place.


(f)    The Custodian Agreement is hereby amended by replacing the text
“Obligations” where it appears therein with the text “Aggregate Unpaids” in its
place.


(g)    The Custodian Agreement is hereby amended by replacing the text
“Collateral” in each instance it appears therein with the text “Seller Assets”
in its place.


SECTION 3.    Amendments to the Sale Agreement. The Originators, the Seller, the
Administrative Agent and the Purchasers hereby agree that the Sale Agreement is
amended as follows:
(a)    Clause (a) of the first paragraph of Section 1.1 of the Sale Agreement is
hereby amended by replacing the text “the Receivables Financing Agreement, dated
as of July 22, 2016 (as amended, restated, modified or otherwise supplemented
from time to time, the “Receivables Financing Agreement”)” where it appears
therein with the text “the Amended and Restated Receivables Purchase Agreement,
dated as of July 18, 2017 (as amended, restated, modified or otherwise
supplemented from time to time, the “Receivables Purchase Agreement”)” in its
place.


(b)    Section 1.1 of the Sale Agreement is hereby amended by incorporating the
following definition in the appropriate alphabetical sequence:


““Second Amendment Effective Date” means July 18, 2017.”.


(c)    The definition of “Net Worth” in Section 1.1 of the Sale Agreement is
hereby amended and restated in its entirety to read as follows:


““Net Worth” means as of the last Business Day of each Collection Period
preceding any date of determination, the excess, if any, of (a) the Deferred
Purchase Price owed to the Company under the Receivables Purchase Agreement at
such time, over (b) the sum of (i) the aggregate outstanding principal balance
of the Subordinated Loans (including any Subordinated Loan proposed to be made
on the date of determination) and (ii) any other outstanding amounts owed by the
Seller pursuant to the Receivables Purchase Agreement.”.


3

--------------------------------------------------------------------------------







(d)    Section 2.5 of the Sale Agreement is hereby amended and restated in its
entirety to read as follows:


“Deliveries. Each Originator (a) shall deliver to the Custodian (x) with respect
to any Effective Date Loan, within six (6) months after the Effective Date, and
(y) with respect to all other Loans, within thirty (30) days after the date the
Company acquires an interest in any Loans pursuant to this Agreement, as
applicable, the Custodian File with respect to each Loan transferred by it to
the Company (provided that if any Loan transferred by an Originator to the
Company does not contain an Obligor Note, then the applicable Originator may
electronically deliver the Custodian File with respect to such Loan) and (b) has
recorded and filed, at its own expense, any financing statements (and
continuation statements with respect to such financing statements when
applicable) naming such Originator as transferor and the Company as purchaser
covering the Loans and the Related Assets thereof then existing and thereafter
created or acquired meeting the requirements of applicable state law in such
manner and in such jurisdictions as are reasonably requested by the Company or
necessary to perfect the transfer and assignment of the Loans and Related Assets
from such Originator to the Company. The Company shall provide the Custodian
with an updated copy of Annex 3 hereto concurrently with any update thereto
hereunder. Each Originator has delivered a file-stamped copy of such financing
statements or other evidence of such filings to the Company and has taken, or
shall take, at the Company’s expense, all other steps as are necessary under
applicable law to perfect such transfers and assignments and has delivered, or
shall deliver, confirmation of such steps as are reasonably requested by the
Company or the Required Purchasers.”.


(e)    Section 4.1(dd) of the Sale Agreement is hereby amended and restated in
its entirety to read as follows: “[Reserved].”.


(f)    Section 5.1 of the Sale Agreement is hereby amended by inserting a new
clause (s) at the end thereof to read as follows:


“(s) Delivery of Custodian File and Obligor Notes.


(i)    Not later than six (6) months following the Effective Date, the
applicable Originator shall deliver or cause to be delivered directly to the
Custodian for the benefit of the Affected Parties the Custodian File relating to
each Effective Date Loan, and shall cause all Obligor Notes (other than any
Obligor Note that has been signed electronically) related to such Effective Date
Loan to be (x) duly indorsed in blank with note transfer powers in the form set
forth in the Custodian Agreement and (y) delivered to the Custodian;


(ii)    Not later than thirty (30) days following the date the Company acquires
an interest any Loan (other than any Effective Date Loan) pursuant to this
Agreement, the applicable Originator shall deliver or cause to be delivered
directly


4

--------------------------------------------------------------------------------





to the Custodian for the benefit of the Affected Parties the Custodian File
relating to such Pool Assets, and shall cause all Obligor Notes (other than any
Obligor Note that has been signed electronically) related to such Pool Assets to
be (x) duly indorsed in blank with note transfer powers in the form set forth in
the Custodian Agreement and (y) delivered to the Custodian; and


(iii)    Not later than thirty (30) days following any amendment or modification
to any Loan Document, the applicable Originator shall deliver or cause to be
delivered such Loan Document to the Custodian.”.


(g)    The Sale Agreement is hereby amended by replacing the text “Receivables
Financing Agreement” in each instance it appears therein with the text
“Receivables Purchase Agreement” in its place.


(h)    The Sale Agreement is hereby amended by replacing the text “Event of
Default” in each instance it appears therein with the text “Event of
Termination” in its place.


SECTION 4.    Consent. Pursuant to and in accordance with Section 26 of the
Custodian Agreement, the Purchasers party hereto hereby acknowledge and consent
to the amendments to the Custodian Agreement set forth in Section 2.


SECTION 5.    Agreements in Full Force and Effect as Amended. Except as
specifically amended hereby, all provisions of the Agreements shall remain in
full force and effect. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreements other than
as expressly set forth herein and shall not constitute a novation of the
Agreements.


SECTION 6.    Representations and Warranties. Each of the Seller, the Servicer
and the Originators hereby represent and warrant to the Administrative Agent and
the Purchasers, as of the date of this Amendment, as follows:


(a)    this Amendment has been duly executed and delivered by it;


(b)    this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as limited by
bankruptcy, insolvency, moratorium, fraudulent conveyance or other laws relating
to the enforcement of creditors’ rights generally and general principles of
equity (regardless of whether enforcement is sought at equity or law);


(c)    no authorization or approval or other action by, and no notice to,
license from or filing with, any Governmental Authority is required for the due
execution, delivery and performance of this Amendment;


(d)    the execution, delivery and performance by it of this Amendment (i) is
within its limited liability company or corporate powers, (ii) has been duly
authorized by all necessary


5

--------------------------------------------------------------------------------





limited liability company or corporation action, and (iii) does not contravene,
violate or breach (1) its organizational documents or (2) any Applicable Law;
and


(e)    immediately after giving effect to this Amendment, (i) each of the
representations and warranties of the Seller or the Originators, as applicable,
set forth in the RPA (in the case of the Seller and the Servicer) or in the Sale
Agreement (in the case of the Seller and the Originators) that are qualified as
to materiality are true and correct, and each not so qualified are true and
correct in all material respects (except to the extent such representations and
warranties explicitly refer solely to an earlier date or period, in which case
they shall be true and correct as of such earlier date or period), and (ii) no
Event of Termination, Unmatured Event of Termination, Servicer Termination Event
or Unmatured Servicer Termination Event has occurred and is continuing.


SECTION 7.    Conditions to Effectiveness. This Amendment shall become effective
upon receipt by the Administrative Agent of:


(a)     executed counterparts of this Amendment;


(b)    executed counterparts of the RPA; and


(c)    a copy of the resolutions or unanimous written consent, as applicable, of
the board of directors or board of managers, as the case may be, of each of
Seller and Originator required to authorize the execution, delivery and
performance by it of this Amendment and the transactions contemplated hereby,
certified by its secretary or any other authorized person.


SECTION 8.    Miscellaneous.


(a)    This Amendment may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
hereof by facsimile or by electronic mail attachment in portable document format
(.pdf) shall be effective as delivery of an originally executed counterpart.


(b)    Any provisions of this Amendment which are prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


(c)    THIS AMENDMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF,


6

--------------------------------------------------------------------------------





EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR PRIORITY
OF THE INTERESTS OF THE ADMINISTRATIVE AGENT OR ANY PURCHASER IN THE POOL ASSETS
OR RELATED ASSETS IS GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE
OF NEW YORK).


(d)    Headings are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof.


(e)    Section 13.7 of the RPA is hereby incorporated as if fully set forth
herein.


(f)    This Amendment is a Transaction Document and all references to a
“Transaction Document” in the Agreements and the other Transaction Documents
(including, without limitation, all such references in the representations and
warranties in the Agreements and the other Transaction Documents) shall be
deemed to include this Amendment.


(G)    EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AMENDMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.






7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first
written above.


COFINA FUNDING, LLC, as Seller


By: /s/ Eric Born
Name: Eric Born
Title: Secretary






CHS INC., as Servicer and an Originator


By: /s/ Timothy Skidmore
Name: Tim Skidmore
Title: Vice President and CFO






CHS CAPITAL, LLC, as Servicer and an Originator


By: /s/ Eric Born
Name: Eric Born
Title: Secretary and Treasurer







--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative
Agent, a Committed Purchaser and Purchaser Agent for the BTMU Purchaser Group


By: /s/ Richard Gregory Hurst
Name: Richard Gregory Hurst
Title: Managing Director








VICTORY RECEIVABLES CORPORATION, as a Conduit Purchaser


By: /s/ David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President







--------------------------------------------------------------------------------







NIEUW AMSTERDAM RECEIVABLES CORPORATION B.V., as a Conduit Purchaser

By: /s/ E.M. van Ankeren
Name: E.M. van Ankeren
Title: Managing Director


By: /s/ G.J. Huizing
Name: Richard Gregory Hurst
Title: Managing Director


COÖPERATIEVE RABOBANK U.A., as a Committed Purchaser

By: /s/ Eugene van Esveld
Name: Eugene van Esveld
Title: Managing Director


By: /s/ Jennifer Vervoorn
Name: Jennifer Vervoorn
Title: Director


COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as Purchaser Agent for the Rabobank
Purchaser Group

By: /s/ Raymond Dizon
Name: Raymond Dizon
Title: Executive Director


By: /s/ Thomas McNamara
Name: Thomas McNamara
Title: Vice President





--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION, as Custodian


By: /s/ Samantha Howe
Name: Samantha Howe
Title: Vice President





